453 F.2d 883
Anthony J. VENERI, Jr. and Leo J. Reilly, Appellants,v.Harold R. SWENSON, Warden, Appellee.
No. 71-1477.
United States Court of Appeals,Eighth Circuit.
Jan. 17, 1972.Rehearing and Rehearing En Banc Denied Feb. 15, 1972.

Anthony J. Veneri, Jr., and Leo J. Reilly, pro se.
John C. Danforth, Atty. Gen., and Kenneth M. Romines, Asst. Atty. Gen., Jefferson City, Mo., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Petitioners appeal from the denial of their petition for a writ of habeas corpus by District Judge William H. Webster.  We affirm.


2
Petitioners assert that their post-conviction efforts following a state conviction for armed robbery have been subjected to inordinate delay, thereby denying them due process and equal protection of the law. The inaction the petitioners complain of has been resolved, their appeal to the Supreme Court of Missouri having been heard and decided Veneri v. Missouri, 474 S.W.2d 833 (1971).  Furthermore, the issue of delay not having been presented for determination by the courts of Missouri and since there has been no showing that the state corrective process is inadequate to protect petitioner's rights, this Court will not interfere by habeas corpus and will leave petitioners to exhaust the remedies afforded them by Missouri for determination of their claim.  See Bosler v. Swenson, 423 F.2d 257 (CA 8 1970).


3
Affirmed.